                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

LUCAS CRANOR, individually and on            )
behalf of all others similarly situated,     )
                                             )
                      Plaintiffs,            )       Case No. 4:18-cv-00628-FJG
                                             )
        v.                                   )
                                             )       CLASS ACTION
THE ZACK GROUP, INC.,                        )
LYNN CARE, LLC,                              )
                                             )       JURY TRIAL DEMANDED
                      Defendants.            )

                   SECOND AMENDED CLASS ACTION COMPLAINT

        1.     Plaintiff, Lucas Cranor, individually and on behalf of all others similarly situated,

brings this action against Defendants, The Zack Group, Inc., and Lynn Care, LLC (collectively,

“Defendants”) for negligently, willfully and/or knowingly sending text messages to Plaintiff’s

cellular telephone number using an automatic telephone dialing system (“ATDS”), without prior

express consent, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                       INTRODUCTION

        2.     “If robocalls were a disease, they would be an epidemic.” Rage Against Robocalls,

Consumer Reports (July 28, 2015, 6:00 AM), https://www.consumerreports.org/cro/magazine/

2015/07/rage-against-robocalls/index.htm.     “Robocalls” are the #1 consumer complaint in

America today.

        3.     The Pew Research Center has reported 69 percent of cellular users who use text

messaging receive unwanted text message spam, with 25 percent of them receiving it on a weekly

basis. Jan Lauren Boyles and Lee Rainie, Mobile Phone Problems, Pew Research Center (Aug. 2,



                                                 1
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 1 of 14
2012), http://www.pewinternet.org/2012/08/02/mobile-phone-problems.              Plaintiff is one such

person.

          4.      The TCPA was enacted to prevent companies like Defendants from invading

American citizens’ privacy and to prevent illegal robocalls and text messages.

          5.      The TCPA regulates, inter alia, the use of automated telephone equipment (a/k/a

“autodialers” or “robodialers”) to make calls or send text messages to any cellular telephone

number.        Specifically, the plain language of section 227(b)(1)(A)(iii) prohibits the use of

prerecorded messages or autodialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party.

          6.      Text messages are “calls” under the TCPA. Layden v. Adams Auto Corp., No. 18-

00065-CV-W-ODS, 2018 U.S. Dist. LEXIS 79792, at *4 (W.D. Mo. May 11, 2018) (quoting

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016)).

          7.      In 2012, pursuant to its rulemaking authority under the TCPA, the FCC imposed

even stricter requirements on “advertising” and “telemarketing” text messages by making it

unlawful to:

                  Initiate, or cause to be initiated, any telephone call that includes or
                  introduced an advertisement or constitutes telemarketing, using an
                  automatic telephone dialing system or an artificial or prerecorded voice, to
                  any [cellular telephone number], other than a call made with the prior
                  express written consent of the called party[.]

47 C.F.R. § 64.1200(a)(2). This prior written consent requirement became effective on October

16, 2013.

          8.      The term “prior express written consent” means:

                  [A]n agreement, in writing, bearing the signature of the person called that
                  clearly authorizes the seller to deliver or cause to be delivered to the person
                  called advertisements or telemarketing messages using an automatic
                  telephone dialing system or an artificial or prerecorded voice, and the


                                                    2
70732
           Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 2 of 14
                telephone number to which the signatory authorizes such advertisements or
                telemarketing messages to be delivered. (i) The written agreement shall
                include a clear and conspicuous disclosure informing the person signing
                that: (A) By executing the agreement, such person authorizes the seller to
                deliver or cause to be delivered to the signatory telemarketing calls using
                an automatic telephone dialing system or an artificial or prerecorded voice;
                and (B) The person is not required to sign the agreement (directly or
                indirectly), or agree to enter into such an agreement as a condition of
                purchasing any property, goods, or services.

47 C.F.R. § 64.1200(f)(8). In other words, the agreement “must tell consumers the telemarketing

will be done with autodialer equipment and that consent is not a condition of purchase.” In re

Rules & Regulations Implementing the TCP Act of 1991 et al., 30 FCC Rcd 7961, 8012-8013 ¶

98 (F.C.C. July 10, 2015).

                                   JURISDICTION AND VENUE

        9.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331 and 28 U.S.C. § 1391, respectively.

        10.     Defendants’ unlawful conduct was directed to this District, Plaintiff’s cellular

telephone received the illegal text messages in this District, and Defendants provide and market

their services in this District.

                         A BRIEF OVERVIEW OF TEXT MESSAGING

        11.     In recent years, companies who have often felt stymied by federal laws limiting

solicitation by telephone, facsimile machine, and email have increasingly looked to alternative

technologies through which they can send bulk solicitations cheaply.

        12.     One of the newest types of such bulk marketing is to advertise through text

messaging.




                                                 3
70732
          Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 3 of 14
        13.      The open rate for text messages exceeds 99 percent, and 90 percent of those

messages are read within three minutes. Conversely, the open rate for email in the retail industry

is 31 percent.

        14.      Unlike more conventional advertisements, text calls, and particularly wireless or

mobile spam, can cost their recipients money because cellphone users must frequently pay their

respective wireless service providers either for each text message call they receive or incur a usage

allocation deduction to their text plan, regardless of whether or not the message is authorized or

whether they prepay for these plans.

        15.      The Federal Communication Commission (“FCC”) has recognized that wireless

customers are charged for incoming calls and text messages whether they pay in advance or after

the minutes are used. These types of damages are the same shared by the Plaintiff and the class

members.

                                    FACTUAL ALLEGATIONS

        16.      At the time he received the text messages at issue in this case, Plaintiff was a natural

person and citizen of the State of Missouri who resided in Joplin, Missouri , and is a “person” as

defined by 47 U.S.C. § 153(39).

        17.      Plaintiff is the subscriber and regular user of the cellular telephone number at issue,

(417) xxx-1968.

        18.      Thus, Plaintiff is the “called party” within the meaning of the TCPA.

        19.      Defendant The Zack Group, Inc. is a Kansas corporation with its principal office or

headquarters in Overland Park, Kansas, and is a “person” as defined by 47 U.S.C. § 153(39). The

Zack Group, Inc. operates a medical staffing service that does business throughout Missouri and

Kansas, including in this District. The Zack Group, Inc. holds itself out as “helping you find the



                                                    4
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 4 of 14
ideal placement opportunity that matches your skillset and interests,” and claims it “can place you

where you want to be, when you want to be there.”

        20.    Defendant Lynn Care, LLC is a Kansas limited liability company with its principal

office or headquarters in Overland Park, Kansas, and is a “person” as defined by 47 U.S.C. §

153(39). Lynn Care, LLC operates a medical staffing service that does business throughout

Missouri and Kansas, including in this District, under the name “The Zack Group, Inc.,” “Zack

Group Healthcare,” and/or some similar name which includes the phrase “Zack Group.”

        21.    Defendants never had prior express consent to send any text messages to Plaintiff’s

cellular telephone number.

        22.    On April 27, 2018, Defendants sent or caused to be sent from phone number (913)

906-8252 the following text message to Plaintiff’s cellular telephone number:

                   Hey Lucas, Interested in travel MS and Tele contracts for
                   days/nights in Missouri? $1300-1600/wk after tax dep on location.

        23.    On June 13, 2018, Defendants sent or caused to be sent the following text message

to Plaintiff’s cellular telephone number:

                   Hey Lucas, Interested in travel RN contracts for days/nights in MO?
                   $1300-1700/wk aft tax dep on location. All skill sets.

        24.    The same day, Plaintiff texted back: “What company?”

        25.    Plaintiff did not receive any reply to his text message until the next day, June 14,

2018, at which time the sender identified itself as Zack Group Healthcare.

        26.    Defendants obtained Plaintiff’s cellular telephone number from a third party.

        27.    On June 14, 2018, Plaintiff informed Defendants that their conduct is illegal and

asked Defendants to remove his name from Defendants’ list.




                                                5
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 5 of 14
         28.   Each text message call Defendants made to Plaintiff’s cellular telephone number

was made without the prior express written consent of Plaintiff.

         29.   Defendants made at least one text message call to (417) xxx-1968 using an

“automatic telephone dialing system” as defined by 47 U.S.C. § 227(a)(1) (“ATDS”).

         30.   In particular, Defendants used the “TextUs” platform to send the text message(s) at

issue.

         31.   The TextUs platform allows the user to send automated text messages to large

groups of stored cellular telephone numbers en masse, including pre-scheduled and automated

outbound texts, and automated replies, which operate without human intervention.

         32.   Each text message call Defendants made to (417) xxx-1968 in the last four years

was made using an ATDS.

         33.   Further, the anonymous nature of the text messages to Plaintiff’s cellphone number,

and the fact that Plaintiff responded the same day but Defendants did not reply until the following

day, demonstrate that the text messages were sent using an ATDS.

         34.   By effectuating these unlawful text messages, Defendants caused Plaintiff the very

harm that Congress sought to prevent—namely, a “nuisance and invasion of privacy.”

         35.   Defendants’ aggravating and annoying text messages trespassed upon and

interfered with Plaintiff’s rights and interests in his cellular telephone and cellular telephone line,

intruded upon Plaintiff’s seclusion, invaded his privacy and wasted his time.

         36.   Moreover, “wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules Implementing the Tel.

Consumer Prot. Act of 1991, 23 FCC Rcd 559 ¶ 7 (Jan. 4, 2008). Defendants’ text message calls




                                                  6
70732
          Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 6 of 14
harmed Plaintiff by depleting the battery life on his cellular telephone, and by using minutes

allocated to Plaintiff by his cellular telephone service provider.

        37.    Defendants have a corporate policy of sending text messages using an ATDS in

order to market and/or advertise Defendant’s services to individuals such as Plaintiff for

Defendants’ financial benefit.

        38.    Defendants intentionally use numbers obtained from third parties—knowing those

numbers were not provided for use in connection with the sending of marketing, advertising or

any other text messages—to send mass text messages to those numbers without first obtaining

express consent or, upon information and belief, determining whether the numbers were assigned

to a cellular telephone service.

        39.    Defendants willfully or knowingly violated the TCPA with respect to the Plaintiff

and members of the Class and each Subclass.

                                   COUNT I: Violation of the TCPA

        40.    Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 39.

        41.    Defendants sent at least one text message to Plaintiff’s cellular telephone number

using an ATDS without Plaintiff’s prior express consent.

        42.    The subject text messages were not sent for emergency purposes within the

meaning of the TCPA.

        43.    Defendants willfully and knowingly violated the TCPA, including 47 U.S.C. §

227(b)(1)(A)(iii), each time they sent a text message to Plaintiff’s cellular telephone number using

an ATDS without Plaintiff’s prior express consent.




                                                  7
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 7 of 14
        44.     The subject text messages to Plaintiff’s cellular telephone number advertised the

commercial availability or quality of Defendants’ property, goods, or services, and therefore

“included or introduced an advertisement” within the meaning of the TCPA.

        45.     The subject text messages to Plaintiff’s cellular telephone number were for the

purpose of encouraging the purchase or rental of, or investment in, Defendants’ property, goods,

or services, and therefore constitute “telemarketing” within the meaning of the TCPA.

        46.     Defendants did not have Plaintiff’s “prior express written consent,” as defined by

47 C.F.R. § 64.1200(f)(8), to send the subject text messages to Plaintiff’s cellular telephone

number.

        47.     Defendants willfully and knowingly violated the TCPA implementing regulations,

including 47 C.F.R. § 64.1200(a)(2), each time it sent a text message to Plaintiff’s cellular

telephone number, that included or introduced an advertisement or constituted telemarketing, using

an ATDS without Plaintiff’s prior express written consent.

        48.     As a result of Defendants’ illegal conduct, Plaintiff and the members of each Class

and Subclass suffered actual damages and, under 47 U.S.C. § 227(b)(3)(B), are entitled to, inter

alia, a minimum of $500.00 in damages for each such violation of the TCPA.

        49.     Plaintiff and the Class and Subclass members are also entitled to and do seek

injunctive relief prohibiting Defendants from violating the TCPA in the future.

                                CLASS ACTION ALLEGATIONS

        50.     Plaintiff realleges and incorporates by reference the allegations contained in all

other paragraphs as if fully stated herein. Plaintiff brings the above claims individually and on

behalf of all others similarly situated.

        51.     In this case, Plaintiff seeks to certify Classes, subject to amendment, as follows:



                                                  8
70732
          Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 8 of 14
        52.    The Classes consist of:

               The Third Party Class:

               (1) All persons in the United States (2) to whose cellular telephone number
               (3) Defendants placed a non-emergency text message (4) about job
               placement (5) using substantially the same system(s) used to text Plaintiff
               (6) within 4 years of the complaint (7) where Defendants obtained the
               number from a third party.

               The Telemarketing/Advertising Class:

               (1) All persons in the United States (2) to whose cellular telephone number
               (3) Defendants placed a non-emergency text message (4) about Defendants’
               job placement services (5) using substantially the same system(s) used to
               text Plaintiff (6) within 4 years of the complaint (7) where there is no signed
               written agreement to send texts.


        53.    Plaintiff represents and is a member of each Class. Excluded from each Class are

Defendants and any entities in which Defendants have a controlling interest, Defendants’

employees and agents, the Judge to whom this action is assigned, and any member of the Judge’s

staff and immediate family.

        54.    Plaintiff is presently unaware of the exact number of members in each Class, but

based upon the size and scope of Defendants’ business, the automated nature of the texts, the

number of nurses registered with the Missouri State Board of Nursing, and The Zack Group, Inc.’s

responses to Plaintiff’s written discovery, Plaintiff reasonably believes that the Classes number, at

a minimum, in the thousands.

        55.    Plaintiff and all members of each Class have been harmed by Defendants’ actions.

        56.    This Class Action Complaint seeks money damages and injunctive relief.

        57.    The joinder of all Class members is impractical due to the size and relatively modest

value of each individual claim.




                                                 9
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 9 of 14
        58.    The disposition of the claims in a class action will provide substantial benefit to

both the parties and the Court in avoiding multiplicity of identical suits.

        59.    The members of each Class can be easily identified through records maintained by

Defendants, its agents or third parties.

        60.    There are question of law and fact common to the members of each Class, which

common questions predominate over any questions that affect only individual Class members.

Those common questions of law and fact include, but are not limited to:

                a) Whether the system used to send the text messages was an ATDS;

                b) Whether Defendants engaged in a pattern of using an ATDS to send text

                    messages to cellular telephone numbers without the prior express consent of

                    the called party;

                c) Whether the text messages included or introduced an advertisement;

                d) Whether the text messages constitute telemarketing;

                e) Whether Defendants’ conduct was willful or knowing; and

                f) Whether Defendants’ actions violated the TCPA.

        61.    As a person who received a text message on his cellphone that was sent using an

ATDS without prior express consent, all within the meaning of the TCPA, Plaintiff asserts claims

that are typical of the members of each Class.

        62.    Plaintiff will fairly and adequately represent and protect the interests of each Class,

and Plaintiff does not have an interest that is antagonistic to any member of the Class.

        63.    Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal and state consumer protection statutes such as the TCPA.




                                                 10
70732
        Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 10 of 14
        64.    A class action is the superior method for the fair and efficient adjudication of this

controversy.

        65.    Class-wide relief is essential to compel Defendants to comply with the TCPA. The

interest of class members in individually controlling the prosecution of separate claims against

Defendants is small because the statutory damages in an individual action for violation of the

TCPA are small.

        66.    Management of these claims as a class action is likely to present significantly fewer

difficulties than are presented by many class claims because the text messages at issue are all

automated and the Class members, by definition, did not provide the prior express consent required

under the statute and regulations to authorize such text messages to their cellular telephones.

        67.    Defendants have acted on grounds generally applicable to each Class, thereby

making final injunctive relief and corresponding declaratory relief with respect to each Class as a

whole appropriate.

        68.    Moreover, the TCPA violations complained of herein are substantially likely to

continue in the future if an injunction is not entered.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of her and each

Class, and against Defendants, for:

        (a)    A declaration that Defendants’ practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

        (b)    An injunction prohibiting Defendants from using an ATDS to sent text messages

to any cellular telephone number without prior express consent authorizing Defendants to send

text messages to those numbers, in order to ensure that Plaintiff is not texted in the future;




                                                  11
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 11 of 14
        (c)     An injunction requiring Defendants to file with the Court quarterly reports of third

party audits of Defendants’ system and procedures to not send text messages to any cellular

telephone number using an ATDS without prior express consent authorizing Defendants to send

text messages to those numbers, in order to ensure that Plaintiff is not texted in the future;

        (d)     An injunction prohibiting Defendants from using an ATDS to send telemarketing

or advertising text messages to any cellular telephone number without signed, written agreements

authorizing Defendants to send such text messages to those numbers, in order to ensure that

Plaintiff is not texted in the future;

        (e)     An injunction requiring Defendants to file with the Court quarterly reports of third

party audits of Defendants’ system and procedures to not send telemarketing or advertising text

messages to any cellular telephone number using an ATDS without signed, written agreements

authorizing Defendants to send such text messages to those numbers, in order to ensure that

Plaintiff is not texted in the future;

        (f)     An award of actual damages in an amount to be proven at trial;

        (g)     An award of statutory damages for Plaintiff and each Class and Subclass member

in the amount of $500.00 for each and every call and text message that violated the TCPA;

        (h)     An award of treble damages, as provided by statute, of up to $1,500.00 for Plaintiff

and each Class and Subclass member for each and every call and text message that violated the

TCPA;

        (i)     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing the Class(es) and Subclass(es) the Court deems appropriate,

finding that Plaintiff is a proper representative of each Class and Subclass, and appointing the

lawyers and law firms representing Plaintiff as counsel for each Class and Subclass;



                                                 12
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 12 of 14
        (j)     An award of Plaintiff’s attorneys’ fees, litigation expenses and costs of suit; and

        (k)     Such further and other relief as the Court deems reasonable and just.

                                         JURY DEMAND

        Plaintiff, individually and on behalf of all others similarly situated, hereby demands trial

by jury on all issues so triable.

Dated: March 8, 2019                           Respectfully Submitted,

                                               LUCAS CRANOR, INDIVIDUALLY AND ON BEHALF
                                               OF ALL OTHERS SIMILARLY SITUATED, Plaintiffs

                                               By:     /s/ Keith J. Keogh
                                               Keith J. Keogh (pro hac vice)
                                               Theodore H. Kuyper (pro hac vice)
                                               Keogh Law, Ltd.
                                               55 W. Monroe St., Suite 3390
                                               Chicago, IL 60603
                                               (312) 726-1092
                                               (312) 726-1093 (fax)
                                               keith@keoghlaw.com
                                               tkuyper@keoghlaw.com

                                               A.J. Stecklein (#16330)
                                               Michael H. Rapp (#25702)
                                               Stecklein & Rapp, Chartered
                                               748 Ann Ave.
                                               Kansas City, Kansas 66101
                                               (913) 371-0727
                                               (913) 371-0147 (fax)
                                               aj@kcconsumerlawyer.com
                                               mr@kcconsumerlawyer.com

                                               Attorneys for Plaintiff and the Putative Class




                                                 13
70732
         Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 13 of 14
                               CERTIFICATE OF SERVICE

       I hereby certify that, on March 8, 2019, I caused a copy of the foregoing Second Amended
Class Action Complaint to be served upon the following via electronic filing using the CM/ECF
system:

              Mark A. Olthoff (#38572)
              Brisa I. Wolfe (#67028)
              POLSINELLI, P.C.
              900 W. 48th Place, Suite 900
              Kansas City, Missouri 64112-1895
              (816) 753-1000
              (816) 753-1536 (fax)
              molthoff@polsinelli.com
              bwolfe@polsinelli.com




                                              /s/ Theodore H. Kuyper




70732
        Case 4:18-cv-00628-FJG Document 52 Filed 03/08/19 Page 14 of 14
